  Case 2:20-cv-09023-GW-GJS Document 14 Filed 11/20/20 Page 1 of 3 Page ID #:375

                                                                                               REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-9023-GW-GJSx                                             Date     November 20, 2020
 Title             Anita Ogletree v. The Atlantic Monthly Group., LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER REMANDING CASE FOR LACK OF
                                                    SUBJECT MATTER JURISDICTION; VACATING
                                                    DATES


        The Complaint in this action contains a single claim for relief for violation of California’s Unruh
Civil Rights Act (“Unruh”). Yet, defendant The Atlantic Monthly Group, LLC (“Defendant”) removed
the case from Los Angeles County Superior Court, asserting this Court’s federal question jurisdiction
over the action. Based on the Court’s sua sponte review of subject matter jurisdiction, see Arbaugh v.
Y&H Corp., 546 U.S. 500, 514 (2006), and the subsequent review of the parties’ papers on a
forthcoming motion to remand, the Court will remand the action to state court, and vacate the November
30, 2020 hearing date for that motion to remand and a scheduling conference set for that same day.

        Although plaintiff Anita Ogletree (“Plaintiff”) certainly mentions in her Complaint that a
violation of the Americans with Disabilities Act (“ADA”) can constitute a violation of Unruh, see
Complaint ¶ 3, and asserts that Unruh is “also” violated here because of a violation of the ADA, see id. ¶
25, her sole claim is clearly based upon violation of a California statute. She may prevail on that claim
without necessarily relying on the ADA for a violation of Unruh. See id. ¶¶ 22-24. As such, there
plainly is no federal question jurisdiction here under the prevailing test in such circumstances. See
Rains v. Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996) (“When a claim can be supported by
alternative and independent theories – one of which is a state law theory and one of which is a federal
law theory – federal question jurisdiction does not attach because federal law is not a necessary element
of the claim.”); see also Nev. v. Bank of Am. Corp., 672 F.3d 661, 674-75 (9th Cir. 2012); Castillo v.
Tamara Mellon Brand, Inc., No. CV 19-10466-GW-MRWX, 2020 WL 703693 (C.D. Cal. Feb. 10,
2020); Phillips & Stevenson, RUTTER GROUP PRAC. GUIDE, FEDERAL CIV. PRO. BEFORE
TRIAL (The Rutter Group 2020), ¶¶ 2:592, 2:2527, 2:2561, 2:2567.

                                                                                                  :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
  Case 2:20-cv-09023-GW-GJS Document 14 Filed 11/20/20 Page 2 of 3 Page ID #:376

                                                                                          REMAND / JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-9023-GW-GJSx                                           Date      November 20, 2020
 Title          Anita Ogletree v. The Atlantic Monthly Group., LLC, et al.

        Nor is Plaintiff under any obligation to commit, in this Court, to only proceeding by way of a
purely Unruh-based theory once she returns to state court. Were that the case, the Rains rule would be
of no force, because anytime a state court plaintiff mentioned federal law as merely one avenue – as
opposed to a necessary avenue – for prevailing upon a claim, a federal court – otherwise lacking subject
matter jurisdiction – could force the plaintiff to entirely abandon that theory. This court simply does not
believe that any federal district court taking a different approach on this particular question is acting
within the confines of its power.

       Plaintiff, as the master of her Complaint, was entitled to state a claim only under Unruh, even
though she might also have attempted to state a claim directly under the ADA. Defendant has not
succeeded in finding a way to persuade the Court otherwise. The Court lacks subject matter jurisdiction
over the action.

        It is worth mentioning here that this Court ruled in exactly this same manner in the matter of
Licea v. Chegg, No. 2:20-cv-08615-GW (RAOx), on October 23, 2020. Defense counsel in this action –
indeed, all counsel in this action – are the same as in Licea. While this matter was removed to this
Court prior to this Court’s remand ruling in Licea, Defendant’s Opposition brief was filed after the
remand order in Licea. Plaintiff cited Licea in her motion. Yet, Defendant failed to even mention the
ruling in its Opposition brief.

         In addition, Defendant makes several statements in its Opposition brief that are either misleading
or simply false. See, e.g., Docket No. 10, at 19:11-12 (“Plaintiff seeks injunctive relief and her Unruh
Act claim is based exclusively upon violations of the ADA.”). It plays fast-and-loose with the phrase
“this Court,” at least suggesting that plaintiffs in other cases have made statements to this judicial
officer, when what Defendant actually means is statements made in proceedings before other judges in
this District. See, e.g., id. at 3:24, 4:21. Defendant also makes significant representations about how
federal question jurisdiction is assessed – at least in its view – with no supporting citation to authority.
See, e.g., id. at 14:19-23 (“In sum, this Court has original jurisdiction over Plaintiff’s claim for
injunctive relief because it is identical to the relief she could obtain under the ADA. To hold otherwise
would be to enable states to deprive Article III courts of matters that would otherwise be under their
jurisdiction, which is forbidden by the Supremacy Clause.”) (emphasis added).

        The Court will not sua sponte sanction Defendant or its counsel in connection with these
statements or tactics (or in connection with the refusal to come to terms with the Licea ruling), as
Plaintiff request in her Reply brief. However, should Defendant’s counsel continue to remove cases
from state court to this Court that do not differ from the pleading approach taken in cases such as this
one and Licea, and in the absence of controlling or exceedingly persuasive (and new) authority

                                                                                              :
                                                           Initials of Preparer   JG
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 2 of 3
  Case 2:20-cv-09023-GW-GJS Document 14 Filed 11/20/20 Page 3 of 3 Page ID #:377

                                                                                          REMAND / JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-9023-GW-GJSx                                           Date      November 20, 2020
 Title          Anita Ogletree v. The Atlantic Monthly Group., LLC, et al.

supporting such a maneuver in a case involving the exact same pleading approach in an Unruh Act case,
the case for sanctions and/or awards of attorney’s fees against at least Defendant’s counsel becomes
very strong.

      The hearing and scheduling conference set for November 30, 2020, are vacated, and the action is
remanded to Los Angeles County Superior Court.

         It is so ordered.




                                                                                              :
                                                           Initials of Preparer   JG
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 3 of 3
